                                                              United States Bankruptcy Court
                                                                Northern District of Ohio
In re:                                                                                                                 Case No. 20-41583-tnap
Lawanda T. Mitchell                                                                                                    Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0647-4                                                  User: bfaun                                                                 Page 1 of 4
Date Rcvd: Nov 06, 2020                                               Form ID: pdf700                                                           Total Noticed: 72
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 08, 2020:
Recip ID                   Recipient Name and Address
db                    +    Lawanda T. Mitchell, 48 West Heights Avenue, Youngstown, OH 44509-2311
26756934              +    ACS/JPMorgan, 501 Bleeker Street, Utica, NY 13501-2401
26756944              +    CBE Group, PO Box 900, Waterloo, IA 50704-0900
26756954             ++    CREDIT PROTECTION ASSOCIATION LP, PARKWAY CENTER V, 2500 DALLAS PARKWAY SUTIE 500, PLANO TX
                           75093-4805 address filed with court:, Credit Protection, PO Box 802068, 13355 Noel Road, Dallas, TX 75380
26756945               +   Charter Communications, PO Box 802068, Dallas, TX 75380-2068
26756947               +   Chase, PO Box 7013, Mail Code IN1-0103, Indianapolis, IN 46207-7013
26756949               +   City of Youngstown, 26 S. Phelps St., Youngstown, OH 44503-1318
26756950               +   City of Youngstown c/o, Regional Income Tax Agency, 2761 Salt Springs Road, Youngstown, OH 44509-1035
26756951               +   City of Youngstown c/o RITA, 20 Federal Plaza W, Suite M14, Youngstown, OH 44503-1430
26756956                   Direct Loan Svc System, PO Box 5609, Greenville, TX 75403-5609
26756963              +    First Premier Bank, 3820 N. Louise Avenue, Sioux Falls, SD 57107-0145
26756966              +    HSBC Bank, 12447 SW 69th Avenue, Attn: Dispute Processing, Tigard, OR 97223-8517
26756968              +    IC System, 444 Highway 96 East, PO Box 64378, Saint Paul, MN 55164-0378
26756969              +    James A. West, P.C., 6380 Rogerdale Road, Suite 130, Houston, TX 77072-1624
26756970              +    Kent State University, RM 131 Bursars Off, PO Box 5190, Kent, OH 44242-0001
26756971              +    Lasik Eye Institute, 9000 Brooktree Road, Wexford, PA 15090-9288
26756974              +    Mahoning Valley Emergency Spec., 5700 Darrow Road, Suite 106, Hudson, OH 44236-5026
26756976              +    Mercyhealth, 4605 Duke Drive, Suite 400, Mason, OH 45040-7626
26756978              +    Mountaineer Race Track, PO Box 358, Chester, WV 26034-0358
26756979              +    NE Ohio Infectious Disease Assoc, PO Box 2163, Youngstown, OH 44504-0163
26756981              +    Nephropathology Assoc/Arkana Labs, PO Box 34113, Little Rock, AR 72203-4113
26756982              +    Neurology & Neuroscience Assoc Inc, 701 White Pond Drive, Akron, OH 44320-1193
26756986              +    Ohio Imaging Associates Inc, PO Box 74691, Cleveland, OH 44194-0002
26756990             ++    PNC BANK RETAIL LENDING, P O BOX 94982, CLEVELAND OH 44101-4982 address filed with court:, PNC Bank, 2730 Liberty
                           Avenue, Pittsburgh, PA 15222-4704
26756987               +   Pathology Consultants LLC, PO Box 74578, Cleveland, OH 44194-0002
26756994               +   Robert M. Storey, Esq., 737 Enterprise Dr., Lewis Center, OH 43035-9422
26756995                   Sage Telecom, PO Box 79051, Phoenix, AZ 85062-9051
26756998               +   St. Elizabeth Health Center, 1044 Belmont Ave., Youngstown, OH 44504-1096
26756999               +   State of Ohio, Collections Enforcement, 150 East Gay Street, 21st Floor, Columbus, OH 43215-3191
26757001               +   Sun Auto Sales, 1835 Glenwood Ave, Youngstown, OH 44511-1572
26757002               +   Tracir Financial Services, 2040 Brice Road, Suite 200, Reynoldsburg, OH 43068-3460
26757004               +   Youngstown Municipal Court, Clerk's Office - Civil Division, 26 South Phelps Street, Youngstown, OH 44503-1329
26757006               +   Youngstown Water Department, 26 S. Phelps St, Youngstown, OH 44503-1392

TOTAL: 33

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
26756937                   Email/Text: g17768@att.com
                                                                                        Nov 06 2020 21:29:00      AT&T Uverse, PO Box 5014, Carol Stream, IL
                                                                                                                  60197-5014




         20-41583-tnap               Doc 10          FILED 11/08/20                 ENTERED 11/09/20 00:11:49                            Page 1 of 9
District/off: 0647-4                                         User: bfaun                                                        Page 2 of 4
Date Rcvd: Nov 06, 2020                                      Form ID: pdf700                                                  Total Noticed: 72
26756936        + Email/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM
                                                              Nov 06 2020 21:29:00                Americredit, P.O. Box 181145, Arlington, TX
                                                                                                  76096-1145
26756938        + Email/Text: dl-collectionsbankruptcyteam@drivetime.com
                                                                           Nov 06 2020 21:31:00   Bridgecrest Credit Company, PO Box 29018,
                                                                                                  Phoenix, AZ 85038-9018
26756939        + Email/Text: bkinfo@ccfi.com
                                                                           Nov 06 2020 21:30:00   Buckeye Credit Solutions, 6785 Bobcat Way,
                                                                                                  Suite 200, Dublin, OH 43016-1443
26756942           Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                           Nov 06 2020 21:43:17   Capital One Bank, PO Box 85015, Richmond, VA
                                                                                                  23285
26756940        + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                           Nov 06 2020 21:42:32   Capital One, PO Box 5294, Carol Stream, IL
                                                                                                  60197-5294
26756941        + Email/PDF: AIS.COAF.EBN@Americaninfosource.com
                                                                           Nov 06 2020 21:41:48   Capital One Auto Finance, 3905 Dallas Parkway,
                                                                                                  Plano, TX 75093-7892
26756943        + Email/PDF: gecsedi@recoverycorp.com
                                                                           Nov 06 2020 21:41:38   Care Credit, PO Box 960061, Orlando, FL
                                                                                                  32896-0061
26756948        + Email/Text: Bankruptcy@chemicalbank.com
                                                                           Nov 06 2020 21:31:00   Chemical Bank, 333 East Main Street, P.O. Box
                                                                                                  569, Midland, MI 48640-5178
26756952        + Email/Text: bankruptcy@firstenergycorp.com
                                                                           Nov 06 2020 21:31:00   Collection Service Center, 839 5th Avenue, New
                                                                                                  Kensington, PA 15068-6303
26756953           Email/PDF: creditonebknotifications@resurgent.com
                                                                           Nov 06 2020 21:42:33   Credit One Bank, PO Box 98872, Las Vegas, NV
                                                                                                  89193-8872
26756957           Email/Text: G06041@att.com
                                                                           Nov 06 2020 21:31:00   DirecTV, PO Box 78626, Phoenix, AZ
                                                                                                  85062-8626
26756955        + Email/PDF: pa_dc_ed@navient.com
                                                                           Nov 06 2020 21:42:37   Dept of Ed/Navient, PO Box 9655, Wilkes Barre,
                                                                                                  PA 18773-9655
26756958           Email/Text: ohiobankruptcy@dom.com
                                                                           Nov 06 2020 21:32:00   Dominion East Ohio, PO Box 26785, Richmond,
                                                                                                  VA 23261-6785
26756959        + Email/Text: dl-collectionsbankruptcyteam@drivetime.com
                                                                           Nov 06 2020 21:31:00   Drivetime, 7300 E. Hampton Ave Suite 101, Mesa,
                                                                                                  AZ 85209-3324
26756962           Email/Text: Bankruptcy@chemicalbank.com
                                                                           Nov 06 2020 21:31:00   First Place Bank, 185 E. Market Street, Warren,
                                                                                                  OH 44482
26756961        + Email/Text: kdoll@fst1952.com
                                                                           Nov 06 2020 21:29:00   Finance Systems of Toledo, 2821 N Holland
                                                                                                  Sylvania Road, Toledo, OH 43615-1871
26756964        + Email/Text: Check.bksupport@globalpay.com
                                                                           Nov 06 2020 21:29:00   Global Payments Check Svcg, PO Box 661158,
                                                                                                  Chicago, IL 60666-1158
26756965        + Email/Text: acarroll@unitedhealthone.com
                                                                           Nov 06 2020 21:32:00   Golden Rule Ins Co, PO Box 740209, Cincinnati,
                                                                                                  OH 45274-0209
26756967        + Email/Text: bankruptcy@huntington.com
                                                                           Nov 06 2020 21:31:00   Huntington, 2361 Morse Road, Columbus, OH
                                                                                                  43229-5856
26756946           Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                           Nov 06 2020 21:42:32   Chase, PO Box 15298, Wilmington, DE
                                                                                                  19850-5298
26756972        + Email/PDF: resurgentbknotifications@resurgent.com
                                                                           Nov 06 2020 21:41:47   LVNV Funding, PO Box 10497, Greenville, SC
                                                                                                  29603-0497
26756973        + Email/PDF: resurgentbknotifications@resurgent.com
                                                                           Nov 06 2020 21:41:47   LVNV Funding, 625 Pilot Rd, Suite 2/3, Las
                                                                                                  Vegas, NV 89119-4485
26756975           Email/Text: PBS-Provider-Services@mercy.com
                                                                           Nov 06 2020 21:32:00   Mercy Health Physicians Youngstown, PO Box
                                                                                                  630827, Cincinnati, OH 45263-0827
26756977        + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                           Nov 06 2020 21:41:38   Merrick Bank, PO Box 9201, Old Bethpage, NY
                                                                                                  11804-9001
26756980        + Email/Text: electronicbkydocs@nelnet.net
                                                                           Nov 06 2020 21:31:00   Nelnet, 3015 S. Parker Road, Suite 400, Aurora,
                                                                                                  CO 80014-2904




       20-41583-tnap         Doc 10         FILED 11/08/20             ENTERED 11/09/20 00:11:49                        Page 2 of 9
District/off: 0647-4                                               User: bfaun                                                            Page 3 of 4
Date Rcvd: Nov 06, 2020                                            Form ID: pdf700                                                      Total Noticed: 72
26756983                 Email/Text: Bankruptcy.notices@tax.state.oh.us
                                                                                   Nov 06 2020 21:32:00     Ohio Department of Taxation, Bankruptcy
                                                                                                            Division, 30 E. Broad Street, 23rd Floor,
                                                                                                            Columbus, OH 43215
26756984              + Email/Text: Bankruptcy.notices@tax.state.oh.us
                                                                                   Nov 06 2020 21:32:00     Ohio Department of Taxation, Office of Attorney
                                                                                                            General, 30 E. Broad, Columbus, OH 43215-3400
26756985              + Email/Text: bankruptcy@firstenergycorp.com
                                                                                   Nov 06 2020 21:31:00     Ohio Edison, PO Box 3687, Akron, OH
                                                                                                            44309-3687
26756989                 Email/Text: info@phoenixfinancialsvcs.com
                                                                                   Nov 06 2020 21:29:00     Phoenix Financial Services, 8902 Otis Avenue
                                                                                                            Suite 103A, Indianapolis, IN 46216
26756990                 Email/Text: Bankruptcy.Notices@pnc.com
                                                                                   Nov 06 2020 21:29:00     PNC Bank, 2730 Liberty Avenue, Pittsburgh, PA
                                                                                                            15222-4704
26756988              + Email/Text: billing@pathlabs.org
                                                                                   Nov 06 2020 21:32:00     Pathology Laboratories, 1946 N. 13th Street,
                                                                                                            Toledo, OH 43604-7281
26756991              + Email/Text: ecfbankruptcy@progleasing.com
                                                                                   Nov 06 2020 21:31:00     Progressive Leasing, 256 Data Dr, Draper, UT
                                                                                                            84020-2315
26756993              + Email/Text: EBN_IndianapolisIMC@receivemorermp.com
                                                                                   Nov 06 2020 21:32:00     RMP LLC, 8085 Knue Road, Indianapolis, IN
                                                                                                            46250-1921
26756992              + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Nov 06 2020 21:43:23     Resurgent Cap Srvcs, PO Box 1269, Greenville,
                                                                                                            SC 29602-1269
26756997                 Email/Text: bknotices@snsc.com
                                                                                   Nov 06 2020 21:32:00     SN Servicing Corp, 323 5th Street, Eureka, CA
                                                                                                            95501
26756996              + Email/Text: ebnteam@sscu.net
                                                                                   Nov 06 2020 21:31:00     Seven Seventeen Credit Union, 3181 Larchmont
                                                                                                            Ave NE, Warren, OH 44483-2498
26757000              + Email/Text: bncnotices@stengerlaw.com
                                                                                   Nov 06 2020 21:29:00     Stenger & Stenger, PC, 2618 E. Paris Avenue SE,
                                                                                                            Grand Rapids, MI 49546-2458
26757003              + Email/Text: ebankruptcy@woodforest.com
                                                                                   Nov 06 2020 21:31:00     Woodforest National Bank, 250 Tallmadge Road,
                                                                                                            Kent, OH 44240-7204
26757005              + Email/Text: colldept@cc.ysu.edu
                                                                                   Nov 06 2020 21:30:00     Youngstown State University, 1 University Plaza,
                                                                                                            Youngstown, OH 44555-0002

TOTAL: 40


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
26756935        ##+           Allied Interstate, 7525 West Campus Road, New Albany, OH 43054-1121
26756960        ##            Fidelity Collections, PO Box 2055, Alliance, OH 44601-0055

TOTAL: 0 Undeliverable, 0 Duplicate, 2 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 08, 2020                                         Signature:          /s/Joseph Speetjens




         20-41583-tnap              Doc 10         FILED 11/08/20              ENTERED 11/09/20 00:11:49                          Page 3 of 9
District/off: 0647-4                                             User: bfaun                                                            Page 4 of 4
Date Rcvd: Nov 06, 2020                                          Form ID: pdf700                                                      Total Noticed: 72



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 5, 2020 at the address(es) listed
below:
Name                            Email Address
Maurice E. Graham
                                on behalf of Debtor Lawanda T. Mitchell grahamlawoffice1@att.net
                                jerrielaw@att.net;danielleob@att.net;grahammr84323@notify.bestcase.com


TOTAL: 1




        20-41583-tnap              Doc 10         FILED 11/08/20              ENTERED 11/09/20 00:11:49                        Page 4 of 9
20-41583-tnap   Doc 10   FILED 11/08/20   ENTERED 11/09/20 00:11:49   Page 5 of 9
20-41583-tnap   Doc 10   FILED 11/08/20   ENTERED 11/09/20 00:11:49   Page 6 of 9
20-41583-tnap   Doc 10   FILED 11/08/20   ENTERED 11/09/20 00:11:49   Page 7 of 9
20-41583-tnap   Doc 10   FILED 11/08/20   ENTERED 11/09/20 00:11:49   Page 8 of 9
20-41583-tnap   Doc 10   FILED 11/08/20   ENTERED 11/09/20 00:11:49   Page 9 of 9
